Citation Nr: 1734780	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  01-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) secondary to residuals of circumcision surgery in-service. 

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder with major depression.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2001, December 2008, and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that a March 1983 rating decision denied service connection for nervous condition.  Subsequently, in January 1988, the Board denied service-connection for a chronic acquired psychiatric disorder.  Both decisions were not appealed and became final. 

The Veteran's claim for entitlement to service connection for a psychiatric disability was denied again in a January 2001 rating decision.  Following the June 2004 hearing, in October 2004, the Board reopened the Veteran's claim for service connection for a psychiatric disorder, including PTSD, and remanded the underlying claim for additional development.  The claim was again remanded in October 2005, and in February 2008, service connection for an anxiety disorder was granted by the Appeals Management Office (AMO).  The February 2008 rating decision explicitly denied service connection for PTSD, but nevertheless indicated that the grant was considered a full grant of the benefit sought on appeal.  The anxiety disorder was assigned an initial 30 percent disability rating with effective date of June 22, 2000 (the date of the original claim).    

In December 2008, the Veteran filed an application for TDIU.  In a July 2009 rating decision, the RO denied the TDIU claim along with a claim for an increased rating for his anxiety disorder.  
The case was not returned to the Board; however, the Veteran again argued for service connection for PTSD, which the agency of original jurisdiction (AOJ) characterized as an application to reopen a previously denied claim.  The claim was denied in a March 2013 rating decision.  Despite the RO's characterization, the Board found that the original claim for service connection for PTSD remained on appeal even though service connection for another psychiatric disability (anxiety) was granted in February 2008.  The PTSD question was clearly part of the earlier appeal and was not part of the February 2008 grant.

In January 2015, the Board remanded the case for an additional time after finding that the issue of PTSD was not readjudicated.  The Board requested that all outstanding records be associated with the file and that all evidence since 2005 be reviewed prior to issuance of a supplemental statement of the case (SSOC). 

In February 2017, the Board remanded the case again after finding that the RO did not comply with the Board's January 2015 remand directives and failed to issue a SSOC on the issues on appeal after fully considering additional evidence that was added to the Veteran's file. 

Subsequently, a June 2017 rating decision increased the Veteran's rating for anxiety disorder to 100 percent disabling, effective October 27, 2015.  However, since the full grant of benefits does not cover the entire period on appeal, it does not constitute a full grant of the benefit sought by the Veteran as higher ratings are available for the reminder period on appeal.  Therefore, the Veteran's claim for increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

A motion to advance the appeal on the Board's docket has been denied.  The Veteran was sent notice of the denial in a December 2014 letter. 

The case has since been returned to the Board for further appellate review. 

The issue of entitlement to service connection for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, the preponderance of the evidence reflects that the he is currently diagnosed with PTSD as secondary to residuals of circumcision surgery in-service which led to his impotency.

2.  Resolving any doubt in favor of the Veteran, for the rating period prior to February 4, 2001, the competent medical evidence on file indicates that the Veteran's anxiety disorder with major depression disability more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks manifested by anxiety, depression, sleep problems, intrusive thoughts, and nightmares. 

3.  Resolving any doubt in favor of the Veteran, for the rating period from February 5, 2001 to November 30, 2006, the competent medical evidence on file indicates that the Veteran's anxiety disorder with major depression disability more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood manifested by auditory hallucinations, suicidal ideation, neglect of personal appearance, anxiety, depression, chronic sleep problems, intrusive thoughts, nightmares, panic attacks, and other classic symptoms showing severe effects of the psychiatric disorder.

4.  Resolving any doubt in favor of the Veteran, for the rating period from December 1, 2006, forward, the competent medical evidence on file indicates that the Veteran's anxiety disorder with major depression disability more nearly approximated total occupational and social impairment manifested by persistent hallucinations, suicidal ideation with danger of hurting self, inability to maintain minimal personal hygiene, anxiety, depression, chronic sleep problems, intrusive thoughts, nightmares, panic attacks, and other classic symptoms showing severe effects of the psychiatric disorder.



CONCLUSION OF LAW

1.  The criteria to establish service connection for PTSD as secondary to residuals of circumcision surgery have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  For the rating period prior to February 5, 2001, the criteria for a disability rating in excess of 30 percent for anxiety disorder have not been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).

3.  For the rating period from February 5, 2001 to November 30, 2006, the criteria for a disability rating of 70 percent, for anxiety disorder with major depression have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).

4.  For the rating period from December 1, 2006, forward the criteria for a disability rating of 100 percent, for anxiety disorder with major depression have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Service connection for a psychiatric disorder, to include PTSD requires the following three elements: (1) a current medical diagnosis of a psychiatric disorder, to include PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if : (1) The claimed stressor is related to fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. §  3.304 (f)(3).

In adjudicating a claim for service connection for a psychiatric disorder, to include PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of a psychiatric disorder, to include PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

PTSD - Analysis

As aforementioned, the Board found that the PTSD claim is separate from the Veteran's service-connected anxiety disorder. 

The Veteran asserted throughout the pendency of this appeal that his PTSD is a result of the complications of his in-service circumcision surgery which led to his impotency. 

The Board initially notes that the while at some points during the appeal period the Veteran was diagnosed with various other psychiatric disorders, he was diagnosed with PTSD in 2001, 2005, 2011, 2015, and 2016, and the Board finds that he had a current diagnosis for PTSD throughout the appeal period. 

The Board further notes that the Veteran's circumcision surgery leading to complications is undisputed.  In fact, he is service-connected for residuals of his circumcision surgery and receives special monthly compensation (SMC) for loss of use of a creative organ. 
In February 2001, the Veteran underwent a private psychological assessment at Behavioral Solutions Inc., where he was diagnosed with PTSD and major depressive disorder.  The mental health professional who rendered the diagnosis specifically related the diagnosis of PTSD to the Veteran's impotency and his in-service actions such as trying to commit suicide after the surgery.  

In August 2005, the Veteran submitted a letter from his private psychologist Dr. R.E. who indicated that, after a thorough review of the Veteran's records to include his military records, it was in the psychologist opinion that prior diagnosis of passive aggressive disorder was in fact major depressive disorder and PTSD.  The psychologist concluded that the Veteran suffered from these disorders since after his surgery in 1973.  It was further noted that his documented feelings of anger, frustration, hopelessness, helplessness, and low self-esteem were normal reactions give the trauma he suffered, the irreversibility of this condition, and the lack of an obvious emotionally safe venue to discuss his problems.  The psychologist added that based on the interview and the reviewed documents, the Veteran's difficulties after the surgery were a significant change from his previous level of functioning before joining the military.  The psychologist distinguished the symptoms of depression from the criteria for PTSD.  Specifically, it was indicated that his circumcision with its numerous complications resulted in serious, irreversible problems that he was helpless against, which causes him to re-experience the trauma through recurrent and intrusive memories, psychological distress when seeing military veterans with disabilities, detachment from others, hypervigilance, restricted range of affect, and attempts to avoid conversations about the trauma.

The Board notes that throughout the appeal period since 2001, the Veteran continued to seek mental health help and even attended a six weeks residential program for his PTSD at the Memphis VA. 

In October 2015, the Veteran underwent a VA examination for PTSD, where his diagnosis was confirmed.  The examiner noted that symptoms of various psychiatric disorders could be distinguished and stated that his PTSD specific symptoms included hypervigilance, nightmares, flashbacks, exaggerated startle response, intrusive memories, and avoidance symptoms.  The examiner opined that the Veteran's PTSD is less likely than not related to his military since his service records show the onset of erectile dysfunction several years post circumcision.

The examiner concluded that "stating the veteran's erectile dysfunction is solely due to his circumcision would be speculation as no treatment records explicitly state such a correlation exists.  Nevertheless, the Board finds this opinion to be inadequate for VA purposes.  The Board notes that the issue was never whether the Veteran's erectile dysfunction preexisted his circumcision surgery.  In fact, the Veteran was already service-connected for residuals of his circumcision surgery for over 20 years at the time of this examination.  The Board finds that the examiner failed to answer the question of whether his currently diagnosed PTSD was as a result of his circumcision surgery in-service and its residuals.  It is further noted that the examiner did not acknowledge the probative August 2005 opinion above and did not render an opinion on a direct basis.  Therefore, the Board assigns little to no probative value for this opinion.  

The Board further notes that while the Veteran was afforded additional mental health examinations, those specifically excluded PTSD and eating disorders.  Moreover, as aforementioned in the procedural history above, the Veteran's claim for PTSD was denied and treated as a claim for reopening, which the Board found to be erroneous. 

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, as indicated above the Board finds that the October 2015 examiner's opinion misstated facts pertaining to the Veteran's history and overreached in its conclusion.  Specifically, the examiner stated that it will be speculative to say that erectile dysfunction was due to the circumcision surgery because it was noted a few years later.  The Board finds that this conclusion overreaches the scope of the examination and is in contradiction with the record which shows the Veteran has been service-connected for this disability as a direct result of his circumcision surgery in-service.  Therefore, the Board assigns no probative value to this opinion and rationale.  However, the private psychologist's (who also diagnosed the Veteran closer to service), opinion specifically addressed his PTSD diagnosis and symptoms, and opined that it was more likely than not secondary to the residuals of his circumcision surgery in-service.  Consequently, the Board finds this opinion to be highly probative. 

The Board does not express any opinion as to the severity of the now service-connected PTSD for the purposes of assigning a disability rating.  The determination will be made by the RO on receipt of this decision.  Fervenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

When implementing this Board decision to grant service connection for PTSD, the RO will rate the PTSD together with the anxiety disorder in order to provide one rating based on all the Veteran's psychiatric impairments.  The General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 provides that all service-connected psychiatric disabilities and symptoms, including PTSD symptoms, anxiety and depression, are to be rated together.  Thus, the Veteran would not be entitled to separate ratings for symptoms of anxiety and PTSD as 38 C.F.R. § 4.14 provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology . . . is duplicative . . . or overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).


Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the period on appeal, the Veteran is in receipt of a 30 percent rating for an anxiety disorder under Diagnostic Code 9400 from June 22, 2000, to October 26, 2015.  A rating of 30 percent is warranted for anxiety disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).






Factual Background and Analysis

Prior to February 5, 2001

The Veteran essentially maintains that his anxiety disorder is more severe than what is contemplated by the currently assigned 30 percent disability rating prior to October 27, 2015. 

The Veteran is service-connected for anxiety disorder effective June 22, 2000 with an assigned 30 percent disability rating and the only available mental health records for the period between June 22, 2000 and February 5, 2001 are October-November 2000 progress notes from the Atlanta VAMC.  Accordingly, the Board finds that for the period on appeal prior to February 5, 2001, the competent and credible medical evidence does not warrant a rating in excess of 30 percent. 

The evidence shows that treatment notes from October 2000 indicate that the Veteran reported that he no longer had suicidal thoughts that were present a month before and that he got a job which along with the anti-depressants he was on improved his overall feelings.  It was noted that he denied hallucinations, was casually dressed and well groomed, his affect was of full range, and had good judgment.  Lastly, the Veteran reported "I feel good right now.  The doctors are listening, and my need concerns are being addressed.  I feel good about that."  The Veteran was assigned a GAF score of 70.  

Treatment notes from November 2000 indicate that the Veteran had good judgment and insight and no problems with depression were reported.  In addition, it was noted that anger and violence were under control with medications and behavior techniques and that his sleep was "fine" but energy "a little low."  The Veteran reported that due to his work with machinery he could not take his medications as prescribed. 

The Board notes that it could be inferred that the Veteran improved symptoms were solely due to his medication intake.  However, the rating criteria for generalized anxiety disorder specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("absent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication . . . the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication.").

With this in mind, the weight of the evidence demonstrates that the Veteran's overall anxiety disorder with major depression symptoms is adequately contemplated by the 30 percent rating currently assigned for the rating period prior to February 5, 2001.  The Veteran did suffer from anxiety and depression, but these symptoms are specifically contemplated under the criteria for a 30 percent rating.  Moreover, the Veteran was assigned a GAF score of 70.  Although not dispositive, this GAF score contemplate mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The Board finds that this GAF score is consistent with a 30 percent evaluation.

Therefore, absent any competent medical treatment records which show more severe symptoms and their effect on the Veteran's occupational and social impairment, the Board finds that rating in excess of 30 percent for the Veteran's anxiety disorder with major depression prior to February 5, 2001 is not warranted. 

From February 5, 2001- November 30, 2006

The Board finds that for the period on appeal from February 5, 2001 to November 30, 2006, the Veteran's anxiety disorder with major depression symptoms more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.
 
In February 2001, the Veteran underwent a private psychological assessment at Behavioral Solutions Inc.  It was noted that the Veteran suffered from decreased appetite, depression, agitation, and anger.  It was further indicated that the Veteran had suicidal ideation.  His affect was described as flattened.  The Veteran reported mood swings, sleep impairment, and thoughts out of control.  He specifically indicated that he had thoughts to hurt himself and others. 

In March 2001, the Veteran and his friend testified at a hearing in front of a decision review officer (DRO) at the RO.  The Veteran stated that he came to the local VA center to seek help after he got to the point where his "suicidal attempts seemed to be flashing" in front of him and he could not control his actions.  His friend testified that he saw the Veteran in situations when he was uncontrollable, unable to sleep, and where several times he had to come to retain him back home in the middle of the night. 

Atlanta VAMC records from March 2001 indicate that the Veteran reported that he discontinued taking Sertraline.  It was noted that the Veteran had impulsiveness and poor judgment specifically with regards to an incident where the Veteran stated "he would not hit his boss" but left the job for an uncertain reason.  It was further indicated that the Veteran denied suicidal and homicidal ideation and had depressed and anxious mood. 

Private mental health records from April 2001 indicate reports of severe depression, sleep impairment, auditory hallucinations, and attempts to commit suicide.  Mental examination flattened affect, difficulty concentrating, auditory hallucinations, chronic sleep impairment, and anhedonia.  The Veteran was assessed a GAF score of between 40 and 50 with the indication of serious impairment (it was noted that in the past year the Veteran's GAF score was between 60 and 70).  The Board notes that GAF scores in this range signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Atlanta VAMC records from April 2001 indicate complaints of headaches and sleep impairment.  The Veteran reported living with friends but "staying home and not talking to these people" and that he often drives around and parks his car somewhere and just walks.  His mood was depressed with anxious affect and passive behavior.  The mental health professional indicated that the Veteran stated he had no suicidal ideation, did not appear to be responding to internal stimuli but reported persistent auditory hallucinations.  The Veteran additionally reported snakes crawling up his body and that he was not sure if it was real or not.  

Private July 2001 psychiatric report from Dr. S.D. indicates that the Veteran felt hopeless, helpless, and worthless.  It was noted that he was depressed, had crying spells, was angry with outburst of anger, and difficulty concentrating.  It was further noted that he was admitted into a psychiatric hospital and rehabilitation center.  The psychiatrist indicated that the Veteran denied suicidal ideation and hallucination, but showed signs of paranoia and persecutory delusions.  The Veteran was noted to have major depressive disorder with psychotic features and assigned a GAF score of 47, which signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

In February 2005, the Veteran underwent a VA examination for mental disorders.  The examiner noted that the Veteran was depressed and was dressed in jeans and torn clothes.  His affect was reported as restricted and it was mentioned that he reported vague auditory hallucinations of hearing his own voice telling him to do things and warning him.  It was further indicated that while there was no evidence that he was suicidal or homicidal he had a history of poor impulse control throughout his life.  The examiner assigned the Veteran GAF score of 55.  
In August 2005, the Veteran submitted a letter from his private psychologist Dr. R.E. which indicated that his symptoms included depressed mood almost daily, diminished interest in activities, sleep difficulties, feelings of worthlessness, poor concentration, and recurrent thoughts of death.  It was additionally noted that the Veteran had difficulty maintaining long term employment since he is oppositional with authority figures such as supervisors, has low self-esteem, poor memory, and frequent crying spells.  The Veteran was assigned a GAF score of 55. 

Private September 2005 treatment notes from his psychiatrist Dr. S. M. indicate the Veteran's reports of having "crazy dreams" of a snake in his bed and that when he moved the blanket he saw something moving so he ran and locked the room and did not sleep the whole night.  He further stated "I don't enjoy anything anymore" and admitted to having "crying spells."  The Veteran also stated that at times he "wants to die."  The psychiatrist assigned the Veteran a GAF score of 59, which indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. 

Given the Veteran's worsening anxiety with major depression symptoms, including increased sleep impairment, intrusive thoughts, feelings of worthlessness, poor concentration, auditory hallucinations, and recurrent thoughts of death, the Board finds that the Veteran's anxiety disorder with major depression more nearly approximated a 70 percent disability rating for the rating period from February 5, 2001 to November 30, 2006.  

The Board next finds that the Veteran's anxiety disorder with major depression disability did not more nearly approximate total occupational and social impairment for this rating period.  In this regard, the evidence during this period does not indicate that the Veteran stopped working.  He was also able to attend to his personal needs independently.  Moreover, the Veteran was assigned GAF scores ranging between 40 and 50 and 55.  Although not dispositive, these GAF scores contemplate moderate to severe symptoms; however, the Board finds that these GAF scores are consistent with a 70 percent evaluation and do not show total occupational and social impairment.  

From December 1, 2006, Forward

The Board finds that for the period on appeal from December 1, 2006, forward, the Veteran's anxiety disorder with major depression symptoms more nearly approximated total occupational and social impairment. 

In December 2006, the Veteran underwent an additional VA examination for mental disorders.  The Veteran reported that he had difficulty sleeping at night and complained about nightmares of dogs and snakes.  He also mentioned that when he wakes up from his dreams he immediately checks all doors and windows, because he "feels somebody is looking at me."  The Veteran further reported feeling depressed and wanting to be alone frequently.  He also stated that he rarely leaves his house aside from sweeping the side walk once in a while, but usually stated that he does not leave his bed.  He indicated problems with memories and concentration and noted eating about one meal per day but sometimes does not eat for two or three days and would not brush his teeth or bathe for two or three days at times.  The Veteran denied any suicidal or homicidal ideations but admitted to frequently thinking "why am I going through these tough times."  It was further noted that the Veteran experienced anxiety and panic attacks that come and go. 

The examiner noted that the Veteran was not working and stated that his jobs have not lasted that long, because "something pops up.  I just walk off."  He further stated that he last worked in the 1990s and none of his jobs lasted more than a year (he mentioned that he worked over 25 different jobs).  On cognitive examination the Veteran did not know the exact day and date, the location of the examination or what floor he was on, and was unable to recall words and shapes even when given verbal cues.  The examiner assigned the Veteran a GAF score of 50 and stated that it was indicative of serious symptoms including inability to hold a job, having only few friends, anxiety, insomnia, depressed mood, circumstantial speech, occasional panic attacks, and difficulty with concentration and memory.  The examiner added that neuropsychology test results indicated an overall impression that the Veteran cognitive problems were consistent with his overall psychological functioning test and reported psychiatric problems and history.  The examiner concluded that test results "appear to reflect real problems in thinking and psychological distress."

In January 2008, the RO requested an addendum opinion with regards to the Veteran's mental disorders.  The examiner noted intrusive memories, avoidance of conversations and thoughts associated with the trauma, and feelings of estrangement from others.  The examiner assigned the Veteran a GAF score of 45 based on being unable to keep a job, depression, anhedonia, poor energy, difficulty with concentration, and decreased self-care with chronic sleep impairment. 

Atlanta VAMC July 2008 medical treatment notes that the Veteran reported that Citalopram was helping him, but that he sometimes forgets to take his medication, and indicated feeling down, decreased concentration and energy, and low self-esteem.  He further stated that he had no friends and only interacts with his girlfriend.  Similar reports were noted in December 2008.  The Board notes that despite an indication of slight improvement, these progress notes did not include any assessments and only relied on the Veteran's self-report (which denied having any hallucination or suicidal ideation, while those were clearly indicated earlier). 

In February 2009, the Veteran underwent an additional VA examination for mental disorders.  The examiner initially noted that the Veteran was a reliable historian.  Upon examination it was indicated that the Veteran looked highly nervous, had good hygiene, poor eye contact, anxious mood and affect, and abnormal and irrelevant speech.  It was further noted that the Veteran was ill-focused, asked for clarification or repeat questions.  Panic attacks were present and occurred more than once per week and there were signs of suspiciousness leading the Veteran to not shake hands with anyone and keep blinds closed at all times.  The examiner noted that there were no signs of delusions, but occasional hallucinations of seeing shadows were reported.  The examiner noted that the Veteran's thought process was impaired with difficulty understanding directions; memory was impaired indicating that the Veteran forgets names, directions, and recent events.  The examiner assigned the Veteran a GAF score of 45, which signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The examiner indicated that the Veteran is "racked with generalized anxiety and is not able to think clearly how to take care of himself or his business" and because he is divorced and estranged from his children "he is at the mercy of a female friend for help with daily living."  The examiner further indicated that the Veteran was not mentally capable of managing benefit payments in his own interest and had two bankruptcies.  It was further noted that he was unable to establish and maintain effective work, school, and social relationships, because "he is racked with avoidance and anxiety."  The examiner then indicated that the Veteran's psychiatric impairment rises to the level of occupational and social impairment with deficiencies in most areas.  However, the Board finds that while the conclusion uses the standard for a 70 percent disability rating, based on the description of the symptoms above, the determination that the Veteran was not mentally capable to manage his own benefit payments, and the indication that the Veteran's anxiety "even while on medication was seen as very debilitating" more likely approximates total occupational and social impairment. 

Atlanta VAMC progress notes from June 2009 indicate a history of violence, verbal aggression, and impulsive behavior such as driving fast and substance consumption.  It further noted that the Veteran endorsed severe anxiety, insomnia, had evidence of obsessionality, hallucinations, and physical pain.  It was also mentioned that the Veteran considered other means of committing suicide and those means were available to him.  Lastly, it was reported that the Veteran reported paranoia and hearing voices telling him to drink.  He was assigned a GAF score of 45.  During this visitation the Veteran's medication dosage was increased. 
From October to December 2010, it appeared that the Veteran showed slight improvement and was assigned GAF scores of 55 to 60.  However, the Board finds that this slight improvement is directly related to additional therapy sessions and increase in medication intake, which as indicated below, only lasted for a short period of time. 

In March 2011, the Veteran entered a six weeks residential program in a psychiatric unit at the Memphis VAMC.  Upon discharge he was assigned a GAF score of 62, which shortly after was dropped to 55.  The Board notes that this hospitalization period was specifically targeted at the Veteran's PTSD with no analysis or assessment of his anxiety or depression.  As such the Board assigns low probative value to these medical reports despite them showing a slight improvement in the Veteran's condition. 

In July 2014, the Veteran testified in front of a VLJ.  His representative asserted that the reason for his improvement is "intensive continuous care" of going to VA for psychiatric help three times a week.  He further indicated that historically most of his GAF scores are in the 40s and 50s with certain references to his hallucinations and psychotic features.  The representative indicated that all higher GAF scores appear immediately upon discharge from inpatient treatment that lasted a few months.  It was also noted that the Veteran attends anger management regularly and was unable to keep a job despite attempting to work regularly since 2006.  The Veteran testified that he came to D.C. for the hearing and saw family members he has not seen since 2009, because they are all scared of him.  He also indicated how he hears voices of friends from the military and he can see them.  With regards to working, the Veteran stated that he "tied that" but could not work and the only work he was able to do was to feed his dogs that he loves daily.  The Board finds the Veteran's testimony to be both competent and credible with regards to the symptoms he experiences and his regular day to day activities. 

In October 2015, the Veteran underwent an additional VA examination for mental disorders where the examiner indicated that his mental health symptoms result in total occupational and social impairment.  As aforementioned, based on the findings in this examination, the RO granted 100 percent disability rating for the Veteran's anxiety with major depression.  

Accordingly, upon a complete review of both the lay and medical evidence of record, the Board finds that despite some periods of improvement and lack of contemporaneous medical evidence, the weight of the evidence is at least in equipoise as to the severity and level of impairment caused by the Veteran's mental health symptoms resulting in a disability picture that more nearly approximates the criteria for 100 percent rating. 

ORDER

Service connection for PTSD is granted. 

Entitlement to an initial rating in excess of 30 percent for anxiety disorder prior to February 4, 2001, is denied. 

For the rating period from February 5, 2001, to February 5, 2009, a rating of 70 percent, but not higher, for anxiety disorder is granted, subject to regulations governing the payment of monetary benefits. 

For the rating period from February 5, 2009, forward, a 100 percent schedular rating for anxiety disorder is granted, subject to regulations governing the payment of


REMAND

The Board finds that in light of the decision above, a remand is necessary in order to readjudicate the issue of entitlement to TDIU. 

As the preceding decision grants service connection for PTSD and increases the Veteran disability rating for the Veteran's service-connected anxiety disorder with major depression, the RO must implement the Board's favorable action, which may impact the Veteran's claim for TDIU.  Therefore, the issue of the rating and effective date to be assigned for service connection for PTSD as well as implementing the increased disability rating for the various period on appeal for service-connected anxiety disorder with major depression are inextricably intertwined with the TDIU claim currently on appeal.  For that reason, the Board finds that the implementation of the newly granted disability and increased disability rating must be resolved prior to resolution of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision that effectuates the Board's grant of service connection for PTSD and increased ratings for anxiety disorder.

2.  After completing the above, and any additional development deemed warranted, readjudicate the TDIU claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


